OFFICE   OF   THE   ATTORNEY    GENERAL   OF   TEXAS
                                 AUSTIN   I1
OROVER SELLERS
ATrORNLYGENER&
Iiononblo        T. M. ‘Mmblo,               page 2


      are roqulnd    to do, and mu8t lwvo lvldmme of pry-
      fiCitUl0~ iii Nnl   mhool 8U~Z’Ti8;~      and  -8t   b8  the
      holder of a t lu 8t l Ewhalor     of Soleaoo %gnr       or
   -j hlghor.   Such 8UpW'Vi8Ol' Or a~PV18Ol’W      =J   IWWiVB
                        Of       5Ot   t0   UC0.d       %+VOBtJ-8iI          tburdrvd             blbX.8
                             I'azLau, to k              mid     Out     Oi     the     8W           flUad
        and’ln        the    aawmaanoP8m                thtoitha               County Suporln-
               Of
        tOlldOSit F'ubliob8tl'Wt~lonaad                               0th.P      &88;8tNt8.’

                 A8    VO    CoPstFW         SrLd     SW3tiOS      2,    8Upm.              th.     8ChOQ’l   8-W
visor    amtimed             thanin         18   not a public           offioormvlth                  8 dmflnite
fiXOd    t.rP but           18    lWF.17 Ub         -lOJW.




                                                                        very         tml~          youril,

                                                                        ASTORXXYaBmERALoFTxxAs